t c summary opinion united_states tax_court robert d decker iii petitioner v commissioner of internal revenue respondent docket no 18497-08s filed date robert d decker iii pro_se john m janusz for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his daughter whether petitioner is entitled to an earned_income_credit and whether petitioner is entitled to a child_tax_credit and an additional_child_tax_credit background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when petitioner filed his petition he resided in new york petitioner filed his federal_income_tax return for electronically as a head_of_household he claimed a dependency_exemption deduction for his daughter the earned_income_tax_credit and a child_tax_credit and an additional_child_tax_credit in petitioner lived with his wife and two daughters until date when his wife now ex-wife and their two daughters moved out of the home at that time petitioner was in 1respondent did not adjust petitioner’s head_of_household filing_status in the notice_of_deficiency or assert an increase in the deficiency in his answer see sec_6214 the process of getting a divorce however the divorce was not finalized until date petitioner filed his federal_income_tax return claiming a dependency_exemption deduction for one of his daughters petitioner’s ex-wife however claimed a dependency_exemption deduction for both of their daughters on her federal_income_tax return respondent issued to petitioner a notice_of_deficiency disallowing petitioner’s claimed dependency_exemption deduction for his daughter the earned_income_tax_credit and the child_tax_credit and additional_child_tax_credit i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 2petitioner has not claimed or shown that he meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to his liability for tax in any event the facts are not in dispute and we decide the issues on the record before us 308_us_488 292_us_435 ii dependency_exemption deduction sec_151 allows a taxpayer to deduct an annual exemption_amount for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_152 defines dependent as a qualifying_child or a qualifying_relative respondent agrees that petitioner’s daughter meets the definition of a qualifying_child pursuant to sec_152 she is petitioner’s daughter she shared the same principal_place_of_abode as petitioner for more than one-half of she met the age requirements in and she did not provide over one- half of her own support in id although petitioner’s daughter meets the definition of a qualifying_child certain circumstances apply when more than one parent claims a child as a qualifying_child sec_152 under sec_152 when the parents do not file a joint_return the child will be treated as the qualifying_child of either the parent with whom the child resided for the longer period during the taxable_year or if the child resided with both parents for the same amount of time during such taxable_year the 3petitioner’s daughter is a qualifying_child and therefore is not a qualifying_relative see sec_152 parent with the higher adjusted_gross_income petitioner lived with his ex-wife and two daughters until date for the remainder of his children did not reside with him but with his ex-wife petitioner’s children resided with him for a total of months and they resided with his ex-wife for a total of months in the children resided with his ex-wife for the longer period during accordingly she is the only parent entitled to claim the dependency_exemption deduction for respondent’s determination is sustained iii earned_income_tax_credit sec_32 allows an eligible_individual an earned_income_tax_credit against that individual’s income_tax_liability the amount of the credit is determined according to the taxpayer’s qualifying children sec_32 under sec_32 a qualifying_child is defined the same as a qualifying_child of the taxpayer as defined in sec_152 petitioner’s daughter is not treated as his qualifying_child for pursuant to sec_152 therefore petitioner is not entitled to claim his daughter as a qualifying_child for purposes of the earned_income_tax_credit under sec_32 4petitioner’s earned_income exceeded dollar_figure accordingly he is also ineligible to claim an earned_income_credit under sec continued iv child_tax_credit and additional_child_tax_credit subject_to limitations based on adjusted_gross_income sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age as discussed above petitioner’s daughter is not treated as his qualifying_child under sec_152 and he therefore does not have a qualifying_child for purposes of the child_tax_credit thus petitioner is not entitled to the sec_24 child_tax_credit or the sec_24 additional_child_tax_credit to reflect the foregoing decision will be entered for respondent continued c a ii as an individual without a qualifying_child revproc_2005_70 sec_3 2005_2_cb_979 announcing the specific amount for
